Citation Nr: 1143678	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to October 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2011, the Board remanded the case for further evidentiary development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that he suffers from a chronic back disability as a result of an injury suffered in Germany while on active duty.  He contends he was in a motor vehicle accident and was hospitalized for treatment of his injuries for approximately 3 weeks.  A statement by the Veteran's brother reiterated that he remembers when the Veteran was hospitalized and that his parents were worried about him as he was stationed overseas.  See September 2005 statement.  

The Board observes that the Veteran's service treatment records were burned in a fire at the National Personnel Records Center (NPRC) in 1973.  On June 7, 2004 the RO requested sick/morning reports from December 1957 to February 1958 for the 182nd US Army Security Agency Company.  The Board notes that this request was never answered by the NPRC and no follow up request was made.  As such, on Remand the Agency of Original Jurisdiction (AOJ) should perform another request from the NPRC.  

With regard to hospital treatment, the Board acknowledges the RO attempted to locate the Veteran's hospital records in June 2004.  A response from the NPRC in May 2005 indicated the Veteran's hospital records would have been associated with his personnel jacket and were presumed burned.  Given that, at NPRC, hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment for his back injuries are still available  under a listing for the hospital at Rothwesten Air Base or the US Army Hospital in Frankfurt, Germany.  As such, on remand, the AOJ should further request from either the NPRC or other appropriate source, records related to the Veteran's treatment at the hospital at Rothwesten Air Base or the US Army Hospital in Frankfurt, Germany.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.	Request from the NPRC, or other appropriate source, any sick call or morning reports which pertain to the Veteran, for the 182nd US Army Security Agency from November 1957 to March 1958.

2.	After completing the above, the AOJ should request from the NPRC in St. Louis, Missouri, or other appropriate source, the following records:

a) Any records of the Veteran's treatment at the hospital at Rothwesten Air Base to include both inpatient and outpatient treatment records, for the period of November 1957 to March 1958,  

b) Any records of the Veteran's treatment at the US Army Hospital in Frankfurt, Germany to include both inpatient and outpatient treatment records, for the period of November 1957 to March 1958. 

It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.  If no records are available, this should be indicated in written response to the request.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  If any records are located which establish back problems in service, the Veteran should be afforded a VA compensation and pension examination which addresses whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any current back disability is related to a disease or injury in service.  The claims file should be reviewed in conjunction with the examination.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

